[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court has reviewed Plaintiff's Motion For Protective Order and Defendant's Objection to Motion for Protective Order filed July 13, 1998, respectively. The court finds that neither the motion nor the objection presents statutory or case law addressing the requests.
In order to achieve a proper resolution of this matter, the CT Page 10801 Court hereby orders the parties to file a brief in which relevant legal authority is discussed. The court is aware that State v.Leduc, 670 A.2d 1309, 40 (Conn.App. 1996) supports in camera disclosure in a criminal case, where the requested DCF records are already in the possession of the Court, pursuant to the subpeona. The present case, however, is civil litigation in which neither DCF nor its records are within the ambit of the court.
The parties in their briefs should explain why statutory recourse in obtaining the requested records pursuant to Conn. Gen. Stat. 17a-28(1) has not been undertaken.
Briefs should be filed in the Clerk's Office and a Chamber Copy made available to the Judge on or before October 16, 1998.
C.J. Jones, Judge